--------------------------------------------------------------------------------

EXHIBIT 10.4
 
DIRECTOR STOCK OPTION AGREEMENT


THIS OPTION AGREEMENT is made and entered into as
of ______________________________, by and between AIR METHODS CORPORATION (the
"Company") and ___________________ (the "Optionee") (together, the "Parties").
 
RECITALS:
 
I.            On August 2, 2006, the stockholders of the Company approved the
Company’s 2006 Equity Compensation Plan, as amended on August 6, 2009 (the
"Plan"), which provides that Employees, Non-Employee Directors and Consultants
of the Company and its subsidiaries may receive options to purchase Common Stock
of the Company.
 
II.          The Plan permits the granting of incentive stock options, which
conform to the requirements of Section 422 of the United States Internal Revenue
Code of 1986, as amended (the "Code"), and non-incentive stock options, which do
not qualify as incentive stock options under that Section.
 
III.         The Optionee has been selected to receive a non-incentive stock
option pursuant to the Plan.
 
IV.         The Optionee is desirous of obtaining the stock option on the terms
and conditions herein contained.
 
AGREEMENT:
 
IT IS THEREFORE agreed by and between the Parties, for and in consideration of
the premises and the mutual covenants herein contained and for other good and
valuable consideration, as follows:
 
1.           The Company has granted to the Optionee, on _______ ___,
______ (the "Grant Date"), an option to purchase___________ shares of Common
Stock of the Company (the "Option") upon the terms and conditions herein set
forth and subject to the terms and conditions of the Plan.  The Option is
granted as a matter of separate agreement, and not in lieu of any regular or
special compensation for services.
 
2.           The purchase price of the shares which may be purchased pursuant to
the Option is $_____ per share, which is, in the opinion of the Company, not
less than the Fair Market Value of the shares on the Grant Date.
 
3.           Unless sooner terminated or modified under the provisions of this
Agreement, the Option shall continue and shall automatically expire at the close
of business on December 31, 2011, the fifth anniversary of the Option grant.
 
4.           The Option shall vest and may be exercised by the Optionee to
purchase the total number of shares specified in paragraph 1 on ________
_______, _______, provided that if the Optionee’s status as a director of the
Company terminates for any reason prior to [same date], the Option shall be
deemed vested for a number of shares equal to [same number of shares] shares
times a fraction, the numerator of which is the number of full months that
expired prior to the date of such termination and the denominator of which is
twelve.  After the Option has vested, the Optionee may exercise the Option at
any time and from time to time prior to expiration of the Option.  If the
Optionee’s status as a director of the Company shall terminate for any reason,
the Option (or the vested portion thereof if the termination occurs before
December 31, 2007) shall remain exercisable after such termination until the
expiration of the Option, and shall not be forfeited as a result of the
Optionee’s termination as a director.
 
 
1

--------------------------------------------------------------------------------

 
 
5.           In the event of the Optionee’s death, the Option may be exercised
by the personal representative of the Optionee’s estate or, if no personal
representative has been appointed, by the successor or successors in interest
determined under the Optionee’s will or under the applicable laws of descent and
distribution.  The Option may not be transferred, assigned, encumbered or
alienated in any way by the Optionee except pursuant to a qualified domestic
relations order as defined by the Code, Title I of the Employee Retirement
Income Security Act, or the rules thereunder, and any attempt to do so shall
render the Option and any unexercised portion thereof, at the discretion of the
Company, null and void and unenforceable by the Optionee.
 
6.           The Option may be exercised in whole or in part by delivering to
the Company written notice of exercise together with payment in full for the
shares being purchased upon such exercise.  The purchase price for any shares
purchased pursuant to the exercise of an Option will be paid, by any one or a
combination of the following: (a) delivery of cash or a check to the order of
the Company, (b) exercise through a registered broker-dealer pursuant to such
cashless exercise procedures, which are, from time to time, deemed acceptable by
the Committee, or (c) by a “pyramid exercise” arrangement pursuant to which the
Company will reduce the number of shares issuable upon exercise by the largest
whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price. If requested by the Committee, the Optionee will
deliver this Option Agreement evidencing the Option to the Secretary of the
Company who will endorse thereon a notation of such exercise and return this
Option Agreement to the Optionee.  No fractional Common Stock (or cash in lieu
thereof) will be issued upon exercise of an Option and the number of Common
Stock that may be purchased upon exercise will be rounded to the nearest number
of whole shares of Common Stock.
 
7.           The Company will, upon receipt of said notice and payment, issue or
cause to be issued to the Optionee (or to his personal representative or other
person entitled thereto) a stock certificate for the number of shares purchased
thereby. The Optionee may designate a member of the Optionee's immediate family
as a co-owner of the said shares.
 
8.           The Company may, in its discretion, file and maintain effective
with the Securities and Exchange Commission a Registration Statement on Form S-8
under the Securities Act of 1933, as amended (the "Act"), covering the sale of
the optioned shares to Optionee upon exercise of the Option.  If, at the time of
exercise, the Company does not have an effective Registration Statement on file
covering the sale of the optioned shares, the Optionee represents and agrees
that:  (i) the Option shall not be exercisable unless the purchase of optioned
shares upon the exercise of the Option is pursuant to an applicable effective
registration statement under the Act, or unless in the opinion of counsel for
the Company, the proposed purchase of such optioned shares would be exempt from
the registration requirements of the Act, and from the qualification
requirements of any state securities law; (ii) upon exercise of the Option, he
will acquire the optioned shares for his own account for investment and not with
any intent or view to any distribution, resale or other disposition of the
optioned shares; (iii) he will not sell or transfer the optioned shares, unless
they are registered under the Act, except in a transaction that is exempt from
registration under the Act, and each certificate issued to represent any of the
optioned shares shall bear a legend calling attention to the foregoing
restrictions and agreements.  The Company may require, as a condition of the
exercise of the Option, that the Optionee sign such further representations and
agreements as it reasonably determines to be necessary or appropriate to assure
and to evidence compliance with the requirements of the Act.
 
 
2

--------------------------------------------------------------------------------

 
 
9.           The Optionee shall have no rights as a stockholder with respect to
the shares of Common Stock which may be purchased pursuant to the Option until
such shares are issued to the Optionee.
 
10.         This Agreement is entered into and shall be governed by, construed
and enforced in accordance with the laws of the State of Colorado.
 
11.         The terms and conditions contained in the Plan, as it may be amended
from time to time hereafter, are incorporated into and made a part of this
Agreement by reference, as if the same were set forth herein in full, and all
provisions of the Option are made subject to any and all terms of the Plan.
Terms not defined in this Director Stock Option Agreement shall have the same
meaning as when used in the Plan.
 
IN WITNESS WHEREOF, the parties have hereunto affixed their signatures in
acknowledgment and acceptance of the above terms and conditions on the date
first above set forth.
 

 
AIR METHODS CORPORATION
     
 
By:
     
Trent J. Carman
   
Chief Financial Officer and Corporate Secretary
                name

 
 
3


--------------------------------------------------------------------------------